OPINION — AG — ** CERTIFICATE OF ADOPTION — STATE DEPARTMENT OF HEALTH ** IT APPEARS FROM THE FOREGOING THAT AN ADOPTION IS NOT LEGALLY EFFECTIVE UNLESS IT HAS BEEN CONSUMMATED BY A COURT DECREE OR ORDER, AND THAT " AN ORDER OR DECREE OF ADOPTION " (WHICH APPARENTLY MEANS AN ORDER OR DECREE OF A COURT) IS THE ONLY EVIDENCE OF AN ADOPTION THAT MAY BE ACCEPTED BY THE STATE REGISTRAR. THE SO CALLED " DEED OF ADOPTION " REFERRED TO IN YOUR LETTER 'CANNOT' BE LEGALLY ACCEPTED BY YOUR DEPARTMENT " AS A BASIS FOR FILING A NEW CERTIFICATE OF BIRTH " OR " BE TAKEN AS A LEGAL CHANGE OF NAME ". (CHANGE OF NAME, STEP FATHER, DOCUMENT) CITE: 10 O.S. 41 [10-41], 10 O.S. 51 [10-51], 63 O.S. 560.9 [63-560.9] (J. H. JOHNSON)